 



REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 25,
2019 (the “Execution Date”), is entered into by and between PROPANC BIOPHARMA,
INC., a Delaware corporation (the “Company”), and OASIS CAPITAL, LLC, a Puerto
Rico limited liability company (together with its permitted assigns, the
“Buyer”). Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in that certain Equity Purchase Agreement
by and between the parties hereto, dated as of the Execution Date (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”).

 

WHEREAS:

 

The Company has agreed, upon the terms and subject to the conditions of the
Purchase Agreement, to sell to the Buyer up to Ten Million Dollars
($10,000,000.00) of Put Shares and to induce the Buyer to enter into the
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1. DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a. “Investor” means the Buyer, any transferee or assignee thereof to whom the
Buyer assigns its rights under this Agreement in accordance with Section 9 and
who agrees to become bound by the provisions of this Agreement, and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement in accordance with Section 9 and who agrees to
become bound by the provisions of this Agreement.

 

b. “Person” means any individual or entity including but not limited to any
corporation, a limited liability company, an association, a partnership, an
organization, a business, an individual, a governmental or political subdivision
thereof or a governmental agency.

 

c. “Register,” “Registered,” and “Registration” refer to a registration effected
by preparing and filing one or more registration statements of the Company in
compliance with the Securities Act and/or pursuant to Rule 415 under the
Securities Act or any successor rule providing for the offering securities on a
continuous basis (“Rule 415”), and the declaration or ordering of effectiveness
of such registration statement(s) by the United States Securities and Exchange
Commission (the “SEC”).

 

 1 

 





 

d. “Registrable Securities” means all of the Put Shares which have been, or
which may, from time to time be issued, including without limitation all of the
shares of Common Stock which have been issued or will be issued to the Investor
under the Purchase Agreement (without regard to any limitation or restriction on
purchases), and any and all shares of capital stock issued or issuable with
respect to the Put Shares (as such terms are defined in the Purchase Agreement)
issued or issuable to the Investor, and shares of Common Stock issued to the
Investor with respect to the Put Shares and the Purchase Agreement as a result
of any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise, without regard to any limitation on purchases under the Purchase
Agreement.

 

e. “Registration Statement” means one or more registration statements of the
Company covering only the sale of the Registrable Securities.

 

2. REGISTRATION.

 

a. Mandatory Registration. The Company shall, by March 1, 2019, file with the
SEC an initial Registration Statement on Form S-1 covering the maximum number of
Registrable Securities as shall be permitted to be included thereon (in such
amounts as to the specific Registrable Securities included therein as mutually
identified by the Investor, the Company and their respective legal counsel) in
accordance with applicable SEC rules, regulations and interpretations so as to
permit the resale of such Registrable Securities by the Investor, including but
not limited to under Rule 415 under the Securities Act at then prevailing market
prices (and not fixed prices), as mutually determined by both the Company and
the Investor in consultation with their respective legal counsel (the “Initial
Registration Statement”). The Initial Registration Statement shall register only
the Registrable Securities. The Company shall use its commercially reasonable
best efforts to have the Initial Registration Statement and any amendment
thereto declared effective by the SEC at the earliest possible date (in any
event, within one hundred fifty (150) calendar days after the Execution Date).

 

b. Rule 424 Prospectus. In addition to the Initial Registration Statement, the
Company shall, as required by applicable securities regulations, from time to
time file with the SEC, pursuant to Rule 424 promulgated under the Securities
Act, such prospectuses and prospectus supplements to be used in connection with
sales of the Registrable Securities under each Registration Statement. The
Investor and its counsel shall have a reasonable opportunity to review and
comment upon such prospectuses prior to its filing with the SEC, and the Company
shall give due consideration to all such comments. The Investor and its counsel
shall use their reasonable best efforts to comment upon any prospectus within
two (2) business days from the date the Investor receives the final pre-filing
version of such prospectus.

 

c. Sufficient Number of Shares Registered. In the event the number of shares
available under the Initial Registration Statement is insufficient to cover all
of the Registrable Securities, the Company shall amend the Initial Registration
Statement or file a new Registration Statement (a “New Registration Statement”),
so as to cover all of such Registrable Securities (subject to the limitations
set forth in Section 2(f)) as soon as practicable, but in any event not later
than ten (10) business days after the necessity therefor arises and the
Company’s financial statements as filed with the SEC are current as would be
required by such New Registration Statement, subject to any limits that may be
imposed by the SEC pursuant to Rule 415 under the Securities Act. The Company
shall use its reasonable best efforts to cause such amendment and/or New
Registration Statement to become effective as soon as practicable following the
filing thereof.

 

 2 

 





 

d. Piggyback Registration. In the event that any of the Registrable Securities
have not been included in the Initial Registration Statement or a New
Registration Statement, and the Company initially files any other registration
statement under the Securities Act (other than on Form S-4, Form S-8, or with
respect to other employee related plans or rights offerings) (an “Other
Registration Statement”), then the Company shall include in such Other
Registration Statement first all of such Put Shares that have not been
previously Registered, and second any other securities the Company wishes to
include in such Other Registration Statement. The Company agrees that it shall
not file any such Other Registration Statement unless all of the Put Shares have
been included in such Other Registration Statement or otherwise have been
Registered for resale as described above; provided, that the Company shall be
able to file any applicable registration statement with respect to any Company
underwritten public offering or a public offering via a placement agent without
having to comply with the requirements of this Section 2(d).

 

e. Effectiveness. The Investor and its counsel shall have a reasonable
opportunity to review and comment upon any Registration Statement and any
amendment or supplement to such Registration Statement and any related
prospectus prior to its filing with the SEC, and the Company shall give due
consideration to all reasonable comments. The Investor and its counsel shall use
their reasonable best efforts to comment upon any Registration Statement and any
amendment or supplement to such Registration Statement and any related
prospectus within two (2) business days from the date the Investor receives a
draft of such filing. The Investor shall furnish all information reasonably
requested by the Company for inclusion therein. The Company shall use reasonable
best efforts to keep all Registration Statements effective, including but not
limited to pursuant to Rule 415 promulgated under the Securities Act and
available for use by the Investor for the resale of all of the Registrable
Securities covered thereby at all times until the earlier of (i) the date as of
which the Investor may sell all of the Registrable Securities without
restriction pursuant to Rule 144 promulgated under the Securities Act without
any restrictions (including any restrictions under Rule 144(c) or Rule 144(i))
and (ii) the date on which the Investor shall have sold all the Registrable
Securities covered thereby and no Put Shares remain issuable under the Purchase
Agreement (the “Registration Period”). Each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading.

 

f. Offering. If the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become or remain effective and be used for
resales by the Investor under Rule 415 at then-prevailing market prices (and not
fixed prices) by comment letter or otherwise, or if after the filing of the
Initial Registration Statement with the SEC pursuant to Section 2(a), the
Company is otherwise required by the Staff or the SEC to reduce the number of
Registrable Securities included in such initial Registration Statement, then the
Company shall reduce the number of Registrable Securities to be included in such
Initial Registration Statement (in such amounts of specific Registrable
Securities as the Investor, the Company and their respective legal counsel shall
mutually agree to be removed therefrom) until such time as the Staff and the SEC
shall so permit such Registration Statement to become effective and be used as
aforesaid. In the event of any reduction in Registrable Securities pursuant to
this paragraph, the Company shall file one or more New Registration Statements
in accordance with Section 2(c) until such time as all Registrable Securities
have been included in Registration Statements that have been declared effective
and the prospectus contained therein is available for use by the Investor.
Notwithstanding any provision herein or in the Purchase Agreement to the
contrary, the Company’s obligations to register Registrable Securities (and any
related conditions to the Investor’s obligations) shall be qualified as
necessary to comport with any requirement of the SEC or the Staff as addressed
in this Section 2(f).

 

 3 

 



 

g. Termination of Obligations. The Company’s obligations under this Agreement
shall terminate effective as of the date and time that the Purchase Agreement is
terminated pursuant to the terms thereof, provided that such obligations shall
not terminate if the Investor holds Put Shares.

 

3. RELATED OBLIGATIONS.

 

With respect to a Registration Statement and whenever any Registrable Securities
are to be Registered pursuant to Section 2, including on any Other Registration
Statement, the Company shall use its reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

 

a. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments on Form S-1) and supplements to any registration
statement and the prospectus used in connection with such registration
statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep the Registration Statement
or any Other Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement or any Other Registration
Statement until such time as all of such Registrable Securities shall have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof as set forth in such registration statement.

 

b. The Company shall permit the Investor to review and comment upon each
Registration Statement or any Other Registration Statement and all amendments
and supplements thereto at least two (2) business days prior to their filing
with the SEC, and not file any document in a form to which Investor reasonably
objects with legally supported reasons. The Investor shall use its reasonable
best efforts to comment upon the Registration Statement or any Other
Registration Statement and any amendments or supplements thereto within two (2)
business days from the date the Investor receives the substantially final
version thereof. The Company shall furnish to the Investor, without charge, and
within one (1) business day, any comments and/or any other correspondence from
the SEC or the Staff to the Company or its representatives relating to the
Registration Statement or any Other Registration Statement. The Company shall
use its commercially reasonable best efforts to respond to the SEC or the Staff,
as applicable, regarding the resolution of any such comments and/or
correspondence as promptly as practicable.

 

 4 

 

 



c. Upon request of the Investor, the Company shall electronically furnish to the
Investor, (i) promptly after the same is prepared and filed with the SEC, at
least one copy of such registration statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits, (ii) upon the effectiveness of any registration
statement, a copy of the prospectus included in such registration statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as the Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by the Investor. For the avoidance of doubt, any
filing available to the Investor via the SEC’s live EDGAR system shall be deemed
“furnished to the Investor” hereunder.

 

d. The Company shall use reasonable best efforts to (i) register and qualify the
Registrable Securities covered by a registration statement under such other
securities or “blue sky” laws of Puerto Rico and such other jurisdictions in the
United States as the Investor reasonably requests, (ii) prepare and file in
those jurisdictions, such amendments (including post-effective amendments) and
supplements to any such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications (including all Registration Statements) in effect at all times
during the Registration Period, and (iv) take all other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (x) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify the Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

 

e. The Company shall, as promptly as practicable, notify the Investor in writing
of the happening of any event or existence of such facts as a result of which
the prospectus included in any registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
promptly prepare a supplement or amendment to such registration statement to
correct such untrue statement or omission, and deliver a copy of such supplement
or amendment to the Investor (or such other number of copies as the Investor may
reasonably request). The Company shall also promptly notify the Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a registration statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Investor by email or facsimile on the
same day of such effectiveness and by overnight mail), (ii) of any request by
the SEC for amendments or supplements to any registration statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a registration statement would
be appropriate.

 

 5 

 



 

f. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any registration
statement, or the suspension of the qualification of any Registrable Securities
for sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify the Investor of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose. In addition, if the Company shall receive
any comment letter from the SEC relating to any Registration Statement under
which Registrable Securities are Registered, the Company shall notify the
Investor of the issuance of such letter and use its reasonable best efforts to
address such comments in a manner satisfactory to the SEC.

 

g. The Company shall (i) cause all the Registrable Securities to be listed on
each United States securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all the Registrable Securities on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.

 

h. To the extent that the Company’s securities are eligible to be treated as
DWAC Shares at the time of the Execution Date, the Company shall cooperate with
the Investor to facilitate the timely preparation and delivery of DWAC Shares
representing the Registrable Securities to be offered pursuant to any
Registration Statement. “DWAC Shares” means shares of Common Stock that are (i)
issued in electronic form, (ii) freely tradable and transferable and without
restriction on resale and (iii) timely credited by the Transfer Agent to the
Investor’s or its designee’s specified DWAC account with The Depository Trust
Company (“DTC”) under the DTC/FAST Program, or any similar program hereafter
adopted by DTC performing substantially the same function.

 

i. The Company shall at all times maintain the services of its Transfer Agent
and registrar with respect to its Common Stock, subject to the Company’s ability
to change its Transfer Agent in accordance with the terms of the Purchase
Agreement.

 

j. If reasonably requested by the Investor, the Company shall (i) immediately
incorporate in a prospectus supplement or post-effective amendment such
information as the Investor believes should be included therein relating to the
sale and distribution of Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities; (ii) make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable upon notification
of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement.

 

 6 

 



 

k. The Company shall use its commercial reasonable best efforts to cause the
Registrable Securities covered by any Registration Statement to be Registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

l. Within one (1) business day after any Registration Statement which includes
Registrable Securities is ordered effective by the SEC, or any prospectus
supplement or post-effective amendment including Registrable Securities is filed
with the SEC, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the Transfer Agent for such Registrable Securities (with
copies to the Investor) confirmation that such Registration Statement has been
declared effective by the SEC in the form attached hereto as Exhibit A.
Thereafter, if requested by the Investor at any time, the Company shall require
its counsel to deliver to the Investor a written confirmation (based on such
counsel’s confirmation from the Company) whether or not (i) the effectiveness of
such Registration Statement has lapsed at any time for any reason (including,
without limitation, the issuance of a stop order), (ii) any comment letter
applicable to the Registration Statement has been issued by the SEC, and (iii)
whether or not the Registration Statement is current and available to the
Investor for sale of all of the Registrable Securities.

 

m. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Investor of Registrable Securities pursuant to any
Registration Statement, subject to the terms of the Purchase Agreement.

 

4. OBLIGATIONS OF THE INVESTOR.

 

a. The Company shall notify the Investor in writing of the information the
Company reasonably requires from the Investor in connection with any
Registration Statement hereunder. The Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the Registration of such Registrable Securities
and shall execute such documents in connection with such Registration as the
Company may reasonably request. The Company shall use its commercial reasonable
best efforts to have the “Selling Stockholder” and “Plan of Distribution”
sections of the Registration Statement reflect the language substantially in the
form timely provided to the Company by the Investor.

 

b. The Investor agrees to cooperate with the Company as reasonably requested by
the Company in connection with the preparation and filing of any Registration
Statement hereunder.

 

c. The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event or existence of facts of the kind described in Section
3(f) or the first sentence of 3(e), the Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until withdrawal of a stop order
contemplated by Section 3(f) or the Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(e). Notwithstanding
anything to the contrary, the Company shall cause its Transfer Agent to promptly
issue DWAC Shares in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(f) or the first sentence of Section 3(e) and for which the Investor
has not yet settled.





 

5. EXPENSES OF REGISTRATION.

 

All reasonable expenses, other than sales or brokerage commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company. For the avoidance of
doubt, subject to Section 10.8 of the Purchase Agreement, the Company shall not
be responsible in any way for the costs or expenses of the Investor’s legal and
accounting professionals incurred in connection with this Agreement, the other
Transaction Documents, any Registration Statement or any document or filing
related thereto.

 

 7 

 



 

6. INDEMNIFICATION.

 

a. To the fullest extent permitted by law, the Company will, and hereby agrees
to, indemnify, hold harmless and defend the Investor, each Person, if any, who
controls or is under common control with the Investor, the members, the
directors, officers, partners, employees, agents, representatives of the
Investor and each Person, if any, who is an “affiliate” of the Investor within
the meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (each, an “Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, attorneys’ fees, amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Indemnified Person is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement, any Other Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered,
provided that the location of such jurisdictions have been communicated to the
Company in writing in advance of such qualification (“Blue Sky Filing”), or the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) any
untrue statement or alleged untrue statement of a material fact contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement or any Other Registration Statement or (iv) any material
violation by the Company of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”). The Company shall reimburse
each Indemnified Person promptly as such expenses are incurred and are due and
payable, for any reasonable legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information about the Investor furnished in
writing to the Company by such Indemnified Person expressly for use in
connection with the preparation of a Registration Statement, any Other
Registration Statement or any such amendment thereof or supplement or prospectus
thereto, if such prospectus was timely made available by the Company pursuant to
Section 3(c) or Section 3(e); (ii) with respect to any superseded prospectus,
shall not inure to the benefit of any such person from whom the person asserting
any such Claim purchased the Registrable Securities that are the subject thereof
(or to the benefit of any person controlling such person) if the untrue
statement or omission of material fact contained in the superseded prospectus
was corrected in the revised prospectus, as then amended or supplemented, if
such revised prospectus was timely made available by the Company pursuant to
Section 3(c) or Section 3(e), and the Indemnified Person was promptly advised in
writing not to use the incorrect prospectus prior to the use giving rise to a
violation and such Indemnified Person, notwithstanding such advice, used it;
(iii) shall not be available to the extent such Claim is based on a failure of
the Investor to deliver or to cause to be delivered the prospectus made
available by the Company, if such prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e); (iv) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld; and (v) with respect to any Claim that results primarily
from the Indemnified Person’s failure to perform any covenant or agreement
contained in this Agreement or the Indemnified Person’s negligence,
recklessness, fraud, willful misconduct or bad faith in performing its
obligations under this Agreement. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investor pursuant to Section 9.

 

 8 

 

 

b. Promptly after receipt by an Indemnified Person under this Section 6 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving a Claim, such Indemnified Person
shall, if a Claim in respect thereof is to be made against the Company under
this Section 6, deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnified Person;
provided, however, that an Indemnified Person shall have the right to retain its
own counsel with the fees and expenses to be paid by the Company, if, in the
reasonable opinion of counsel retained by the Company, the representation by
such counsel of the Indemnified Person and the Company would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such proceeding. The
Indemnified Person shall cooperate fully with the Company in connection with any
negotiation or defense of any such action or Claim by the Company and shall
furnish to the Company all information reasonably available to the Indemnified
Person which relates to such action or Claim. The indemnifying party shall keep
the Indemnified Person fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. The Company shall
not be liable for any settlement of any action, Claim or proceeding effectuated
without its written consent, provided, however, that the Company shall not
unreasonably withhold, delay or condition its consent. The Company shall not,
without the consent of the Indemnified Person, consent to entry of any judgment
or enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Person of a release from all liability in respect to such Claim or
litigation. Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
Company within a reasonable time of the commencement of any such action shall
not relieve the Company of any liability to the Indemnified Person under this
Section 6, except to the extent that the Company is prejudiced in its ability to
defend such action.









 

c. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

d. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Person against the Company
or others, and (ii) any liabilities the Company may be subject to pursuant to
the law.

 

7. CONTRIBUTION.

 

To the extent any indemnification by the Company is prohibited or limited by
law, the Company agrees to make the maximum contribution with respect to any
amounts for which it would otherwise be liable under Section 6 to the fullest
extent permitted by law; provided, however, that: (i) no seller of Registrable
Securities guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from the Company
or any seller of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.

 

8. REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.

 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees, at
the Company’s sole expense, to:

 

a. make and keep “current public information” available, as such term is
understood and defined in Rule 144;

 

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144;

 

 9 

 

 

c. electronically furnish to the Investor so long as the Investor owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting and or disclosure provisions of
Rule 144, the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without registration; and

 

d. take such additional action as is reasonably requested by the Investor to
enable the Investor to sell the Registrable Securities pursuant to Rule 144,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s Transfer Agent as
may be reasonably requested from time to time by the Investor and otherwise
fully cooperate with Investor and Investor’s broker to effect such sale of
securities pursuant to Rule 144; provided, that that the Company shall not be
required to provide any legal opinions other than in connection with a
Registration Statement, New Registration Statement or Other Registration
Statement, unless such opinions are paid for by the Investor.

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.

 

9. ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer, or any Investor as
assignee pursuant to this Section 9. The Buyer, or any Investor, may not assign
its rights under this Agreement without the prior written consent of the Company
other than to an affiliate of such Investor.

 

10. AMENDMENT OF REGISTRATION RIGHTS.

 

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one Business Day immediately preceding the initial filing
of the Initial Registration Statement with the SEC. Subject to the immediately
preceding sentence, no provision of this Agreement may be (i) amended other than
by a written instrument signed by both parties hereto or (ii) waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

 

 10 

 



 

11. MISCELLANEOUS.

 

a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the registered
owner of such Registrable Securities.

 

b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by email (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
if delivered on a business day during normal business hours where such notice is
to be received, or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received); or (iii) three (3) business day after timely deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

 

Propanc Biopharma, Inc.

302, 6 Butler Street

Camberwell, VIC, 3124 Australia

Email: (at such email address separately provided to the Investor)

Attention: James Nathanielsz, Chief Executive Officer

 

with a copy to (that shall not constitute notice)

 

Foley Shechter Ablovatskiy LLP

211 East 43rd Street, Seventh Floor

New York, NY 10017

E-mail: js@foleyshechter.com

Attention: Jonathan Shechter, Esq.

 

If to the Investor:

 

Oasis Capital, LLC

208 Ponce de Leon Ave, Suite 1600

San Juan, PR 00918

E-mail: adam@oasis-cap.com

Attention: Adam R. Long, Managing Partner

 

with a copy (that shall not constitute notice) to:

 

K&L Gates LLP

200 S. Biscayne Blvd., Suite 3900

Miami, FL 33131

E-mail: john.owens@klgates.com

Attention: John D. Owens, III, Esq.

 

 11 

 



 

or at such other address and/or email address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s email account containing the time,
date, recipient email address, as applicable, and an image of the first page of
such transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by email or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

c. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Kansas, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Kansas or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Kansas.

 

d. Any disputes, Claims, or controversies hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein shall be referred
to and resolved solely and exclusively by binding arbitration to be conducted
before the Judicial Arbitration and Mediation Service (“JAMS”), or its successor
pursuant the expedited procedures set forth in the JAMS Comprehensive
Arbitration Rules and Procedures (the “Rules”), including Rules 16.1 and 16.2 of
those Rules. The arbitration shall be held in New York, New York, before a
tribunal consisting of one (1) arbitrator who will be selected in accordance
with the “strike and rank” methodology set forth in Rule 15. Either party to
this Agreement may, without waiving any remedy under this Agreement, seek from
any federal or state court sitting in the City of New York, NY any interim or
provisional relief that is necessary to protect the rights or property of that
party, pending the establishment of the arbitral tribunal. The costs and
expenses of such arbitration shall be paid by and be the sole responsibility of
the Company, including but not limited to the Investor’s attorneys’ fees and
each arbitrator’s fees. The arbitrators’ decision must set forth a reasoned
basis for any award of damages or finding of liability. The arbitrator’s
decision and award will be made and delivered as soon as reasonably possibly and
in any case within sixty (60) days’ following the conclusion of the arbitration
hearing and shall be final and binding on the parties and may be entered by any
court having jurisdiction thereof.

 

e. If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

f. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

 12 

 



 

g. This Agreement and the Purchase Agreement constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement and the
Purchase Agreement supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.

 

h. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties hereto.

 

i. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

j. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission or by e-mail in a “.pdf” format
data file of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

k. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

l. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

m. This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

* * * * * *

 

 13 

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Execution Date.

 

  THE COMPANY:       PROPANC BIOPHARMA, INC.       By: /s/ James Nathanielsz  
Name: James Nathanielsz   Title: Chief Executive Officer         BUYER:      
OASIS CAPITAL, LLC       By: /s/ Adam R. Long   Name: Adam R. Long   Title:
Managing Partner

 

   

 



 

EXHIBIT A

 

TO REGISTRATION RIGHTS AGREEMENT

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

______, 2019

 

Corporate Stock Transfer, Inc.

3200 Cherry Creek South Drive

Suite 430

Denver, CO 80209

 

Re: EFFECTIVENESS OF REGISTRATION STATEMENT

 

Ladies and Gentlemen:

 

We are counsel to PROPANC BIOPHARMA, INC., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Equity Purchase Agreement, dated as of February 25, 2019 (the “Purchase
Agreement”), entered into by and between the Company and Oasis Capital, LLC (the
“Buyer”) pursuant to which the Company has agreed to issue to the Buyer shares
of the Company’s Common Stock, $0.001 par value (the “Common Stock”), in an
amount up to Ten Million Dollars ($10,000,000.00) (the “Put Shares”), in
accordance with the terms of the Purchase Agreement. In connection with the
transactions contemplated by the Purchase Agreement, the Company has registered
with the U.S. Securities and Exchange Commission the following shares of Common
Stock:

 

(1)_________Put Shares to be issued to the Buyer upon purchase from the Company
by the Buyer from time to time in accordance with the Purchase Agreement.

Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement, of even date with the Purchase Agreement with the
Buyer (the “Registration Rights Agreement”) pursuant to which the Company
agreed, among other things, to register the Put Shares under the Securities Act
of 1933, as amended (the “Securities Act”). In connection with the Company’s
obligations under the Purchase Agreement and the Registration Rights Agreement,
on [______________], 2019, the Company filed a Registration Statement (File No.
333-[_________________]) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the resale of the Put Shares.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [_______]
[A.M./P.M.] on [____], 2019, and we have no knowledge, after telephonic inquiry
of a member of the SEC’s staff, that any stop order suspending its effectiveness
has been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC, and the Put Shares are available for resale under the
Securities Act pursuant to the Registration Statement and may be issued without
any restrictive legend.

 

   

 

 

  Very truly yours,   [Company Counsel]       By:              

 

cc: Oasis Capital, LLC  

 

   

 

 



